DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-66 and 69-80 are pending in the instant application. Claims 47-66 and 69-80 are canceled by way of the following examiner’s amendment. Claims 1-46 are allowed. 
Information Disclosure Statement
	The information disclosure statement filed on September 4, 2020 has been considered and a signed copy of form 1449 is enclosed herewith.
Election/Restrictions
	Applicant’s election without traverse of Group I, claims 1-27 and 46, and the species N-(4-fluorophenyl)-5-(1-(5-fluoropyridin-3-yl)-3,3-dimethyl-2-oxoindolin-4-yl)-2-(trifluoromethyl)nicotinamide in the response filed on January 29, 2021 is acknowledged. The restriction requirement is still deemed proper and is hereby made final. Upon further search and consideration, however, the election of species requirement has been withdrawn and Group II has been rejoined (i.e., the full scope of the subject matter of claims 1-46 has been seared and examined in its entirety). 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

REASONS FOR ALLOWANCE
The compounds of Formula (I) and pharmaceutical compositions thereof are novel and non-obvious over the prior art because of the structural limitations of the compounds. The closest prior art is US 2013/0079327 A1 which discloses compounds represented by general formula (I) (e.g. see claim 1). The prior art does not disclose a compound which fits within the scope of those of the instant claims nor does it disclose an obvious variant. Therefore, the compounds of the prior art have different properties than those of the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626